                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG

ARON FREELAND,

             Plaintiff,

v.                                                     CIVIL ACTION NO.: 3:19-CV-22
                                                       (GROH)

BETSY JIVIDEN,
WVDOC Commissioner,

             Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION

      Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R.

Magistrate Judge Trumble issued his R&R [ECF No. 5] on March 7, 2019. In his R&R,

Magistrate Judge Trumble recommends that the Plaintiff’s Complaint [ECF No. 1] be

dismissed without prejudice.

                                 I. Standard of Review

      Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a plaintiff’s right to appeal this Court’s Order.   28.U.S.C. ' 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,
94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). Service was accepted by

the pro se Plaintiff on March 11, 2019. ECF No. 6. The Plaintiff filed his objections on

March 21, 2019. ECF No. 7. Accordingly, the Court will review the portions of the R&R

to which the Plaintiff objects de novo.

                                       II. Background

       The Plaintiff’s § 1983 claim arises from the Plaintiff’s allegation that a correctional

officer at the Huttonsville Correctional Center threatened his life on February 18, 2019.

ECF No. 1 at 1. Specifically, the Plaintiff alleges that the correctional officer threatened

to “beat [his] [ ] ass,” at some future time. Id. at 2. In light of this event, the Plaintiff

states that he is “in fear for [his] life” and requests that the Court order his transfer out of

the Huttonsville Correctional Center.

       On March 4, 2019, the Plaintiff responded to the Court’s notice of deficient

pleading. ECF No. 4. Therein, the Plaintiff stated that he cannot bring a § 1983 claim

because he has not exhausted his administrative remedies. Id. at 1 . However, the

Plaintiff argues that prison officials are actively preventing him from exhausting his

administrative remedies. Id. Therefore, the Plaintiff moves the Court for injunctive relief

and asks the Court to: (1) order the Defendant to provide him with copies of the

grievances he has filed; and (2) schedule a hearing so that the Plaintiff may explain how

he is unable to exhaust his administrative remedies. ECF No. 4 at 4. The Plaintiff states

that he previously filed the same motion in Circuit Court of Randolph County, West

Virginia, but that he has not received a response. Id. at 2.

                                               2
       Because the Plaintiff admits that he has not exhausted his administrative remedies

as required by § 1983, the only issue is whether the Plaintiff is entitled to the injunctive

relief that he requests.

                                     III. Applicable Law

       To demonstrate a right to injunctive relief, a plaintiff must establish “that he is likely

to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is in

the public interest.” Winter v. Nat. Res. Def. Council, Inc. 555 U.S. 7, 20 (2008); see also

Int’l Refugee Assistance Project v. Trump, 883 F.3d 233, 255-56 (4th Cir. 2018), as

amended (Feb. 28, 2018).

                                         IV. Analysis

       In this case, the Plaintiff cannot meet the four-part Winter test. First, he cannot

establish that he is likely to succeed on the merits. While the Plaintiff asserts that he has

been denied the opportunity to exhaust his administrative remedies, he filed the instant

action only five days after the event of which he complains. It is clear that an insufficient

amount of time has passed from the incident for the Plaintiff to have exhausted, or even

attempted to exhaust, all of his administrative remedies with respect to his claim.

Therefore, it is unlikely that the Plaintiff can succeed on the merits of his claim.

       Next, the Plaintiff has not demonstrated that he is likely to suffer irreparable harm

in the absence of preliminary relief. While the Plaintiff argues in his objections that he

will be irreparably harmed “in the event he was hit in his head,” there are no facts which

indicate that he is likely to be hit in his head in the immediate future. The Supreme Court

has held that a “possibility” of future harm does not meet the standard. See Winter, 555

                                               3
U.S. at 22. Rather, the plaintiff must show that irreparable injury is likely in the absence

of an injunction. Id. Here, a single incident in which a correctional officer stated, “[n]ext

time I will beat your [ ] ass,” is insufficient to show a likelihood of irreparable harm.

Accordingly, the Plaintiff has not shown a likelihood of irreparable harm.

       Third, the Plaintiff has failed to show that the balance of equities tip in his favor.

Although the Plaintiff fears physical harm, he has not alleged any actual harm to date.

Correctional facilities must be permitted to exercise control over their facilities, the

prisoners therein, and the administrative grievance process. Therefore, the Plaintiff has

not alleged facts so egregious as to persuade the Court that the balance of equities should

tip in his favor.

       Lastly, the Plaintiff has not even addressed that an injunction would be in the public

interest. Accordingly, the Plaintiff has not demonstrated that the public interest requires

the injunction that he seeks.

       As a final note, even if the Plaintiff had met the standard for a preliminary injunction,

the Plaintiff admits that he filed the same action in the Circuit Court of Randolph County,

West Virginia before he filed the instant complaint. It has long been recognized in this

Circuit that courts should not rule upon issues when another court already exercises

jurisdiction of those same matters. Aetna Cas. & Sur. Co. v. Quarles, 92 F.2d 321, 325-

26 (4th Cir. 1937).     Therefore, this Court lacks jurisdiction to grant the Plaintiff a

preliminary injunction, even if one was merited.

                                       V. Conclusion

       Therefore, upon careful review of the R&R, it is the opinion of this Court that

Magistrate Judge Trumble=s Report and Recommendation [ECF No. 5] should be, and is

                                               4
hereby, ORDERED ADOPTED for the reasons more fully stated therein. Therefore, the

Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITHOUT PREJUDICE. The Plaintiff’s

Motion to Compel, Motion for Hearing [ECF No. 4] is DENIED for the reasons provided

herein.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Plaintiff by certified mail, return

receipt requested, at his last known address as reflected on the docket sheet.

       DATED: March 25, 2019




                                             5
